UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 ______________

                                        No. 18-1944
                                     ______________

ALI RAZAK; KENAN SABANI; KHALDOUN CHERDOUD, INDIVIDUALLY AND
          ON BEHALF OF ALL OTHERS SIMILARLY SITUATED,
                                   Appellants

                                             v.

                     UBER TECHNOLOGIES, INC.; GEGEN, LLC
                               ______________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-16-cv-00573)
                        District Judge: Hon. Michael M. Baylson
                                    ______________

                                 Argued January 15, 2019
                                    ______________

    Before: SMITH, Chief Judge, GREENAWAY, JR., and PORTER, Circuit Judges.


                   ORDER AMENDING PRECEDENTIAL OPINION

.

       The panel hereby ORDERS that the Opinion filed March 3, 2020 be amended to
include the language appearing in angle brackets below.

        The sentence at page 16 reading, “But, if a court finds that there are any issues of
fact that remain in dispute, it must resolve those disputes prior to granting summary
judgment” shall be amended to read: “But, if a court finds that there are any issues of
<material> fact that remain in <genuine> dispute, it must resolve those disputes prior to
granting summary judgment.”
The sentence at page 17 reading, “DialAmerica teaches that where there are questions of
fact that need resolution, these questions must go to a fact-finder” shall be amended to
read: “DialAmerica teaches that where there are <genuine> questions of <material> fact
that need resolution, these questions must go to a fact-finder.”




                                         BY THE COURT,



                                         s/ Joseph A. Greenaway, Jr.
                                         Circuit Judge

Dated: November 5, 2020
Tmm/cc: All Counsel of Record